                                1 LECLAIR RYAN, LLP
                                    William D. Janicki (CA SBN 215960)
                                2 W. Christopher Dalton (CA SBN 267697)
                                    400 Capitol Mall, Suite 1500
                                3 Sacramento, CA 95814
                                    T: 916.246.1140
                                4 F: 916.246.1155
                                    William.Janicki@leclairryan.com
                                5 Chris.Dalton@leclairryan.com
                                6 William R. Black (CSBN 134048)
                                    William.Black@mdhelicopters.com
                                7 MD Helicopters, Inc.
                                8 4555 East McDowell Road
                                  Mesa, Arizona 85215
                                9 T: 480-346-6410
                                  F: 480-346-6815
                               10
                               11 Attorneys for Plaintiff MD Helicopters, Inc.
                               12
                               13                               UNITED STATES DISTRICT COURT
400 CAPITOL MALL, SUITE 1500

  TELEPHONE: 916-246-1140
  FACSIMILE: 916-246-1155
   SACRAMENTO, CA 95814




                               14                             EASTERN DISTRICT OF CALIFORNIA
     LECLAIRRYAN, LLP




                               15
                               16 MD HELICOPTERS, INC.,                          Case No. 2:16-cv-02249-TLN-AC
                               17                        Plaintiff,              [PROPOSED] ORDER GRANTING MD
                                                                                 HELICOPTERS, INC.’S REQUEST TO
                               18          vs.                                   SEAL DOCUMENTS RE MOTION TO
                                                                                 COMPEL DISCOVERY FROM
                               19 AEROMETALS, INC.,                              AEROMETALS, INC.
                               20                        Defendant.
                               21                                                Date:          March 13, 2019
                                                                                 Time:          10:00 a.m.
                               22                                                Ctrm.:         26, 8th Floor
                                                                                 Judge:         Hon. Allison Claire
                               23
                               24          Plaintiff MD Helicopters, Inc.’s Request to Seal Documents Re. Motion to Compel

                               25 Discovery from Aerometals (the “Request”) pursuant to Local Rule 141 is hereby GRANTED.
                               26          IT IS HEREBY ORDERED that Plaintiff MD Helicopters, Inc. shall file under seal

                               27 Exhibits 1-4 to the Declaration of W. Christopher Dalton filed in support of the Request. These
                               28 documents shall remain sealed during the duration of this litigation pursuant to the terms of the

                                      [PROPOSED] ORDER GRANTING MDHI’S REQUEST TO SEAL DOCUMENTS RE MOTION TO
                                                                 COMPEL DISCOVERY
                                1 Protective Order entered in this matter, unless the confidentiality designations are withdrawn or

                                2 ordered removed. The documents may be disclosed to the Court and its personnel per the terms

                                3 of the Protective Order (Dkt. 33 at 7.3(d)).

                                4         IT IS SO ORDERED.

                                5 DATED: March 8, 2019

                                6

                                7

                                8

                                9

                               10

                               11

                               12
400 CAPITOL MALL, SUITE 1500




                               13
  TELEPHONE: 916-246-1140
  FACSIMILE: 916-246-1155
   SACRAMENTO, CA 95814
     LECLAIRRYAN, LLP




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                  2
                                      [PROPOSED] ORDER GRANTING MDHI’S REQUEST TO SEAL DOCUMENTS RE MOTION TO
                                                                 COMPEL DISCOVERY
                                                            LECLAIRRYAN, LLP
                                                       400 CAPITOL MALL, SUITE 1500
                                                          SACRAMENTO, CA 95814
                                                         TELEPHONE: 916-246-1140
                                                         FACSIMILE: 916-246-1155




                                                                                                     9
                                                                                                         8
                                                                                                             7
                                                                                                                 6
                                                                                                                     5
                                                                                                                         4
                                                                                                                             3
                                                                                                                                 2
                                                                                                                                     1




28
     27
          26
               25
                    24
                         23
                              22
                                   21
                                        20
                                             19
                                                  18
                                                       17
                                                              16
                                                                    15
                                                                           14
                                                                                 13
                                                                                      12
                                                                                           11
                                                                                                10
